Citation Nr: 0832182	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
healed scar, residual of lacerated wound.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's scar is less than 12 square inches (77 
square centimeters) in area.

2.  The veteran's scar does not result in limitation of 
motion analogous to moderately severe injury of Muscle Group 
IV.  

3.  The veteran currently has one service-connected 
disability evaluated as 10 percent disabling.  
  
4.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for a 
healed scar, residual of lacerated wound.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2007); 38 C.F.R. § 4.73, Diagnostic Code 5304 
(2007).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In an August 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his claims.  The August 
2004 letter advised the veteran that an increased rating 
requires evidence of an increase in severity of the claimed 
disability.  This letter informed the veteran what 
information VA would attempt to obtain on his behalf and what 
information VA would assist him in obtaining.  This notice 
complied with the timing requirements of Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board notes that the veteran was not provided with a VCAA 
notice that satisfied the requirements outlined in Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

The veteran received post-adjudicatory notice in this case 
that rendered any notice error non-prejudicial.  The 
September 2006 Statement of the Case (SOC) included the text 
of the pertinent rating criteria and specifically explained 
what the evidence must show in order to warrant a rating in 
excess of 10 percent under the pertinent rating criteria.  
Therefore, the Board finds that the failure to provide such 
information prior to the rating decision on appeal did not 
affect the essential fairness of the adjudication.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of his claims.  The relevant service medical 
records and post-service medical identified by the veteran 
were obtained and associated with the claims file.  The 
veteran has also been afforded a VA examination. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claims

A.  Increased Rating for healed scar, residual of lacerated 
wound

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The applicable rating criteria governing scars are set forth 
in 38 C.F.R. § 4.118, DC's 7800 through 7805.  Diagnostic 
Code 7801 pertains to scars, other than the head, face or 
neck that are deep or that cause limited motion.  A 10 
percent rating is assignable for a scar with area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating 
is assignable for a scar with area or areas exceeding 12 
square inches (77 sq. cm.).   38 C.F.R. § 4.118, DC 7801 
(2007). 

Scars in widely separated areas, as one or two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25.  38 C.F.R. § 4.118, DC 7801, Note 
1. 

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. 
§ 4.118, DC 7801, Note 2. 

Diagnostic Code 7802 is used to evaluate scars other than the 
head, face, or neck that are superficial and that do not 
cause limited motion.  Under DC 7802, a maximum rating of 10 
percent rating is assignable for such scars with an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7802, Note (2).  

Under DC 7803, a maximum 10 percent rating is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2007).  

According to DC 7804, a maximum rating of 10 percent is 
assignable for superficial scars that are painful on 
examination.  

Diagnostic Code 7805 provides that scars may be rated 
according to limitation of motion of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2007).

The RO has assigned a 10 percent rating for the veteran's 
scar, pursuant to Diagnostic Codes (DC's) 7805 and 5304.  

Diagnostic Code 5304 is used to evaluate injuries of Muscle 
Group IV.  According to DC 5304, the function of Muscle Group 
IV is stabilization of the shoulder against injury in strong 
movements, holding head of humerus in socket; abduction; 
outward rotation and inward rotation of arm.  The intrinsic 
muscles of the shoulder 
include: (1) Supraspinatus; (2) infraspinatus and teres 
minor; (3) subscapularis; and (4) coracobrachialis.  Under DC 
5304, a 10 percent rating is warranted for moderate injury of 
Muscle Group IV, affecting either the dominant or non-
dominant extremity.  A 20 percent rating is warranted for 
moderately severe injury affecting either the dominant or 
non-dominant extremity.  38 C.F.R. § 4.73, DC 5304 (2007).

After a careful review of the evidence in this case, for 
reasons set forth below, the Board finds that a rating in 
excess of 10 percent is not warranted.  

The veteran had a VA examination in March 2006.  The examiner 
noted a healed scar on the left side of the back that was 
hardly visible.  The examiner indicated that the maximum 
width of the scar was one centimeter, and the maximum length 
was two to three centimeters.  The scar was not tender to 
palpation.  There was no inflammation.  The scar was not 
elevated.  There was no edema, no skin breakdown over the 
scar and no keloid formation.  The examiner indicated that 
the scar was not depressed and did not adhere to underlying 
tissue.  The color and texture of the scarred area was 
normal.  There was no induration or inflexibility.  There was 
no underlying tissue loss.  There was no disfigurement of the 
head, face or neck, and the examiner indicated that the scar 
did not result in limitation of motion or loss of function.  
The examiner diagnosed a healed scar of the back, residual of 
lacerated wound. 

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected scar.  A higher evaluation could only be 
obtained under 7801 for a scar that is deep or causes limited 
motion and exceeds 12 square inches (77 sq. cm) or under DC's 
7805 and 5304, for a scar that results in   limitation of 
motion that is comparable to moderately severe injury of the 
affected muscle group.  The evidence in this case indicates 
the scar is less than 12 square inches in area and does not 
cause limitation of motion that is analogous to moderately 
severe injury of Muscle Group IV.  Accordingly, a rating in 
excess of 10 percent is not warranted.  In reaching this 
determination, the Board has considered the applicability of 
the benefit of the doubt.  However, as there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating, the veteran may not be afforded the 
benefit of the doubt.  

B.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran's only service-connected disability is a healed 
scar, residual of lacerated wound, rated as 10 percent 
disabling.  The combined rating for the veteran's 
disabilities is 10 percent.  See 38 C.F.R. § 4.25.  Thus, the 
veteran does not meet the minimum schedular criteria for 
TDIU.  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2007). The rating board is to include in 
its submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. §§ 3.321, 4.16(b) (2007).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The only medical opinion of record regarding the issue of 
unemployability is contained in a March 2006 VA examination.  
That examination report reflects that the veteran's 
complaints included multiple joint pains and back pains.  It 
was noted that the veteran was 87 years old at the time of 
the examination.  The examiner noted that the veteran had a 
history of trauma to his joints during service when a mortar 
exploded beside a mountain and caused a piece of stone to hit 
the veteran's back.  The examiner diagnosed multiple joint 
pains and back pains.  The examiner noted that the veteran 
was not currently employed.  The examiner indicated that the 
veteran's service-connected disability had a mild effect on 
daily activities such as chores, shopping and exercise and 
traveling.  The examiner noted that the veteran's 
service-connected disability prevented him from engaging in 
sports and recreation.  The examiner opined that the 
veteran's non-service-connected disabilities had a moderate 
impact on his ability to obtain and retain employment.  

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
TDIU.  The veteran does not meet the minimum schedular 
criteria of TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.  The competent medical evidence of 
record indicates that the veteran does not qualify for TDIU 
on an extraschedular basis.  The most recent VA examination 
indicated that the veteran's service-connected disability has 
a mild impact on his daily activities.  The Board notes that 
the veteran's statement that he is unable to perform daily 
activities due to various other illnesses.  However, the 
assignment of a total disability evaluation must be based 
solely upon the impairment due to service-connected 
disabilities.  The Board may not consider non-service-
connected disabilities and advancing age.  While the Board 
acknowledges that the veteran's advanced age certainly 
affects his employability, the evidence does not show that 
the veteran is unable to follow a substantially gainful 
occupation due solely to his service-connected disability.  
Based on the foregoing, the Board concludes that the criteria 
for entitlement to TDIU have not been met.  In reaching this 
decision, the Board considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against the claim, such claim must be denied.

ORDER


A rating in excess of 10 percent for a healed scar, residual 
of lacerated wound is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


